Case 6:20-cv-00486-ADA Document 32-2 Filed 10/05/20 Page 1 of 18




          EXHIBIT A
                      Case 6:20-cv-00486-ADA Document 32-2 Filed 10/05/20 Page 2 of 18

      ·Ma~-18-06   02:0lpm      Fram-Tropic Network                                     6132709663                  T-237     P.001         F-425
 •'

                                                                                              Attorney Docket No. TR-060-US

                                                                                                                                 RECEIVED
                                     IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
                                                                                                                            CENTRAL FAX CENTER

                    :IN RE PATENT APl?UCATJ:ON OF:                          SAINT-HILAIRE, et al                                 MAY 18 2006
                    SERJ:AL NO:                           10/028,286                 ART UNIT: 2667
                    FILING DATE:                          28 Dae 2001                EXAMINER: HAMANN, JORDAN
                    Customer No:                          29382
                    Conf~:;r;mation No:                   2966
                     SUBJECT:                             MONITOR, SYSTEM ANO METHOD FOR MONITORING
                                                          PERFORMANCE OF A SCHEDULER


                     Co.MM'.ISSIONER FOR PATEN"rS
                     WASHINGTON, D.C., 20231, U.S.A.
                                                                                                        May 18, 2006
                     Sir:

                                                            AMENOMEN'TS TO CLAIMS




                              AMENDMENTS TO CLAJ:MS, as requested by the examiner over
                     the phone on May 17, 2006, are reflected in the listing of
                     claims, which begins on page 2 of this paper.



                              REMARKS/ ARGUMENTS begin on page 15 of this paper.




                                                                                                                                        I
PAGE 1f15 1 RCVO AT 5f1812006 2:52:22 PM ~astern Daylight Time)• SVR:USPTO.fFXRF-1f19 1 DNIS:2738300 *CSID:6132709663* DURATION (mm-ss):04-10
                     Case 6:20-cv-00486-ADA Document 32-2 Filed 10/05/20 Page 3 of 18

    May-18-06     02:0lpm      From-Tropic Network                                    6132709663                 T-237     P.002        F-425

                                                                                           Attorney Docket No. TR-060-US
                                                                                                                               RECEIVED
                                                     AMENDMENTS TO THE CLAIMS
                                                                                                                         CENT_RAL FAX CENTER
                                                                                                                               MAY 18 2006
                   1.                 (Currently amended) A monitor for monitoring the
                   operation of a scheduler for controlling the departure of data
                   cells, comprising detec~ion means for detecting a state of an
                   element        of said scheduler, comparing means for comparing the
                   detected state with a predetermined state for said element and
                    for outputting the result of the comparison;

                                     wherein said scheduler comprises a computer
                    generated model, and said monitor includes means for
                    requesting said scheduler model to pass the status of said
                    element to said monitor~; and

                                     wherein said scheduler controls the departure of
                    data from a plurality of queues, and said element comprises:

                                      an e1ement for recording whether a gueue is empty or
                    occupied, an elemen~ for recording the number of data cells
                    contained in a queue, an element identifying a queue from
                    which data is to be output, and an element identifying a grou~
                    of queue5 from which data is to be output.




                    2.                 (Canceled}

                    3.                 (Currently amended) A monitor as claimed in claim
                    ~l,     wherein said element for identifying a queue from which
                    data is to be output comprises one of a current pointer for
                    identifying a queue from which data is to be output, and a
                    next pointer for identifying a queue from which data is to be
                    output after data is output from the queue identified by said
                    current pointer.

                    4.                 (Original) A monitor as claimed in claim l,                                     further
                    comprising monitoring means for monitoring a parameter



                                                                                                                                    2
PAGE 2/15 *RCVD AT 511812006 2:52:22 PM ~astern Da~lght Time)• SVR:USPTO.fFXRF,1119 *DNIS:2738300 *CSID:6132709663 *DURATION (mm-ss):04-10


                                                                     BEST AVAlbABYi COPY
                      Case 6:20-cv-00486-ADA Document 32-2 Filed 10/05/20 Page 4 of 18

    May-18-06      02-:0lpm     Fram-Tropic Network                                     6132709663                  T-237     P.O03         F-425

                                                                                             Attorney Docket No. TR-060-US

                    relating to the operation of $aid scheduler, and determining
                    means for determining an expected state for said element based
                    on said monito~ed parameter.

                    5.                 (Canceled)

                    6.                 (Currently amended) A monitor as claimed in claim
                    ~!,       wherein said element for identifying a queue from which a
                    cell is to be output, comprises one of:
                                                                                                                                            I.
                                      a current pointer for identifying a queue from which
                    a cell is to be output, and a next pointer identifying a queue
                    from which a cell is to be output after a cell is output from
                     the queue identified by said current pointer.

                    7.                 (Currently amended} A monitor as claimed in claim
                    ~l,       wherein said parameter comprises one of:

                                       information contained in a cell supplied for storage
                     in a queue identifying the queue in which the cell is to be
                     stored, and information contained in a cell output by said
                     scheduler identifying a queue for storing the cell.

                     8.                (Original) A monitor a$ claimed in claim 4, wherein
                     said parameLer comprises a staLe of a second elemene of said
                     scheduler.

                     9.                 (Original) A monitor as claimed in claim 8, wherein
                     said element comprise5 an element for identifying a queue from
                     which a cell is to be output, and said pararn0tar comprises one
                     of:

                                       the state of an element recording whether is queue
                     is empty or occupied, the state of an element recording the
                     number of cells contained in a queue, and an element
                     indicating a group of queues from which a cell is to be
                     output.



                                                                                                                                        3
PAGE 3115 1 RCVD AT 5/1812006 2:52:22 PM [Eastern Da~ight TimeJ s SVR:USPTO-EFXRF-1/19 *DNIS:2738300*CSID:6132709663 1 DURATION (mm-ss):04-10
                      Case 6:20-cv-00486-ADA Document 32-2 Filed 10/05/20 Page 5 of 18

    May-18-06      02:0lpm     Frcm-Trcpic Natwork                                     6132709663                  T-237    P.004/015     F-425

                                                                                            A.ttorney Docket No. TR-060-US

                   10.                (Original) A moni~or as claimed in claim 8, wherein
                   said elernent comprises an element for recording whether a
                   quaue is empty or occupied, and said parameter comprises the
                    status of an element recording the number of cells contained
                    in a queue.

                    11.               (Original) A monitor as claimed in claim 8, wherein
                    said element comprises an element for recording whether a
                    queue is empty or occupied, and said parameter comprises the
                    status of a second element for recording whether the same
                    queue is empty ox occupied.

                    12 -               (Original) A monitor as claimed in claim 11, wherein
                    said first element comprises a register for recording whether
                    $aid is empty or occupied, and said second element comprises a
                    counter for recording the number of data eel1s ~tored in said
                    queue.

                    13.                (Original) A monitor as claimed in claim 8, wherein
                    said element comprises one of:

                                      an element for recording whether a queue i5 empty or
                    occupied, and an element for recording the number of cells
                    contained in a queue, and $aid parameter comprises the $tatus
                    of an element identifying a group of queues from which a cell
                    is to be output.

                    14.                (Canceled)

                    15.                {Currently amended) A monitor as claimed in claim 1,
                    whe~ein said detection means is ada~£ea te detecting the
                    status of said element before an operation causing a cell to
                    be output, and said monitor further comprises prediction means
                     for determining an expected status for said element after an
                    operation causing a data cell to be output and wherein said
                    detection means is further aaa~ted te detecting the status of
                    ~aio e~ement a~cer saia operation causing a aata ceii to oe



                                                                                                                                      4
PAGE 4115 •RCVD AT 5118/2006 2:52:22 PM ~astern Daylight TimeJ •SVR:USPTO-EFXRF-1119' DNIS:2738300* CSID:6132709663' DURATION (mm-ss):04-10
                      Case 6:20-cv-00486-ADA Document 32-2 Filed 10/05/20 Page 6 of 18

     May-18-06     02:0lpm      From-Tropic Network                                     6132709663                  T-237    P.005/015     F-425

                                                                                             Attorney Docket No. TR-060-US


                    output, and wherein said comparison means is ada~ted ta
                    compareing the status of said element with the expected status
                    of said element after said operation.

                    16.                {Currently amended) A monitor as claimed in claim 1,
                    wherein said detection means is adapted te detecting the state
                    of a second element prior to a next cell being output by said
                    scheduler, and wherein said monitor further comprises
                    prediction means for determining an expected state of said
                    first element after the next cell readout by said scheduler
                    and wherein said detection means is adapted te detecting the
                    state of said first element after the next cell is output, and
                     said comparison means i$ eclapted te compareing the detected
                     state with said expected state and output the result of the
                     comparison.

                     17.               {Original) A monitor as claimed in claim 16, wherein
                     said second element comprises a current pointer which
                     identifies a queue from which a data cell is to be readout and
                     said first element comprises any one of:

                                       an element recording whether a queue is empty or
                     occupied, an element recording the number of cells in a queue,
                     a next pointe~ identifying the next queue from which a data
                     cell is to be output after the next cell output, and an
                     element ideneifying a group of queues from which a cell is to
                     be output.

                     18.                (Original) A monitor as claimed in claim 16, wherein
                     said second element comprises a next pointer identifying a
                     queue from which a cell is to be output by said scheduler
                     after the next cell output and said first element comprises
                     any one of:

                                       a current pointer identifying a queue from which the
                     next cell is to be readout, an element recording whether a




                                                                                                                                       5
PAGE 5/15 •RCVD AT 511812006 2:52:22 PM [Eastern Da~ight Time)* SVR:USPTO-EfXRF,1/19 1 DNIS:2738300 *CSID:6132709663 *DURATION (mm-ss):04-10
                      Case 6:20-cv-00486-ADA Document 32-2 Filed 10/05/20 Page 7 of 18

    May-18-06      02:02pm      From-Tropic Natwork                                   6132709663                  T-237    P.006/015       F-425

                                                                                           Attorney Docket No. TR-060-US

                    queue is empty or occu?ied, an element recording the number of
                    cells contained in a queue and                          an   element identifying                 a    group
                    of queues from which a cell is to be ~eadout.

                    19.                (Previously presented) A monitor for monitoring the
                    operation of a scheduler for controlling the departure of data
                    cells, comprising detection means for detecting a state of an
                    element of said scheduler and a parameter relati.ng to the
                    operation of said scheduler, determining means for determining
                     an expected value of said parameter based on the detected
                     state of said element, and comparison means for comparing the
                     detected parameter with said expected parameter and for
                     outputting the result of ~he comparison;

                                      wherein said $Cheduler comprises a computer
                     generated model, and said monitor includes means for
                     requesting sa·id scheduler model to pass the status of said
                     element to said monitor.

                     20.               (Original) A monitor as claimed in claim 19, wherein
                     said parameter comprises one of:

                                       information contained in a cell supplied for storage
                     in a queue identifying the queue in which the cell is to be
                     :stored, and information contained in a cell output by said
                     scheduler identifying a queue for 5toring the cell

                     21.               (Original) A monitor as claimed in claim 20, wherein
                     said element comprises any one of:

                                       an element for recording whether a queue is empty of
                     occupied, an element for recording the number of data cells
                     contained in a queue, an element identifying a queue, an
                     element identifying a queue from which a data cell is to be
                     outpu~, and an element identifying a group of queues from
                     which a data cell is to be output.




                                                                                                                                       6
         1
PAGE 6115 RCVD AT 511812006 2:52:22 PM ~astern Daylight Time]* SVR:USPTO-EFXRF-1119 DNIS:2738300 *CSID:6132709663 *DURATION (mm-ss):04-10
                                                                                  1
                      Case 6:20-cv-00486-ADA Document 32-2 Filed 10/05/20 Page 8 of 18

    May-18-O6      02:02pm     From-Tropic Network                                    6132709663                  T-237    P.007/015       F-425

                                                                                           Attorney Docket No. TR-060-US

                    22.               (Withdrawn)                A computer generated model of a
                    scheduler for controlling the departure of data cells, the
                    scheduler having a plurality of simulated circuit elements and
                    an instruction associated with at least one circuit element
                    for causing the status of the element to be transferred
                    externally of the simulated scheduler for detection.

                    23.               (Withdrawn)                A computer generated model                       as claimed
                    ~n claim 22, wherein said element comprises any one of:

                                      an element for recording whethe~ a queue is empty or
                    occupied, an element for recording the number of data cells
                    contained in a queue, an element identifying a queue from
                    which data is to be output, and an element identifying a group
                    of queues from which data is to be output.

                    24.                (Currently amended) A monitor as claimed in claim 1,
                    wherein said scheduler comprises a buffer having a plurali~y
                    of queues for storing data cells, and a next pointer for
                    idencifying a queue from which a next cell is to be output,
                    and wherein said first element comprises a current pointer
                    which identifies a queue from which a data cell is.to be read
                    out, and said monitor is aFFaa§ea to detecting the position of
                    said current pointer after a data cell has been read from the
                    queue identified by said current pointer and to compa~e said
                    position with the position of said next pointer.

                    25.                (Currently amended) A monitor as claimed in claim 1,
                    wherein said scheduler compri$eS £i~st and second elements and
                    said monitor is adapted to monitoring the sta~e of at least
                    one of said first and second elements at a plurality of
                    d~fferent times and 'e'e--compareinq the sta~e of the element at
                     said d.irreren~ times with an expected state at each of said
                    plurality of different times.




                                                                                                                                       7
PAGE 7/15* RCVO AT 5/18/2006 2:52:22 PM ~astern Daylight TlmeJ I SVR:USPTOmRF,1/19 1 DNIS:2738300*CSID:6132709663 1 DURATION (mm-ss):04-10
                      Case 6:20-cv-00486-ADA Document 32-2 Filed 10/05/20 Page 9 of 18

    May-18-06      02:02pm      From-Tropic Network                                     6132709663                   T-237    P.008/015       F-425

                                                                                              Attorney Docket No. TR-060-OS

                    26.                (Previously presented) A monitor for monitoring a
                    scheduler for controlling the departure of data cells from a
                    plurality of queues, comprising means for detecting the state
                     of an element of said scheduler at a plurality of different
                     times and comparing the detected states with expected states
                     for that element and for outputting the result of said
                     comparison;

                                       wherein said scheduler comprises a computer
                     generated model, and said monitor includes means for
                     requesting said scheduler model to pass the status of said
                     element to said monitor.

                     27.                (Currently amended) A monitor as claimed in claim
                     26, wherein said scheduler is aeaptee te selecting queues for
                     cell departure from a plurality of differenc groups of queues,
                     and said element comprises a seleccor for selecting a group of
                     queues from said plurality of groups and whose status
                     indicates the selected group.

                     28.                (Currently amended) A monitor as claimed in claim
                     27, wherein said detector is axraagea Ee detecting the status
                     of said selector over a predetermined period o.f time and said
                     comparison means is ~daptea to compareing the num.be~ of times
                     5aid selector selects a group of queues ove~ said
                     predetermined period with an expected value.

                     29.                (Currently amended} A system for monitoring
                     operation of a scheduler for controlling the departure of data
                     cells from a plurality of queues, comprising a generator for
                     generating test cells and means for placing said test cells in
                     said queues, each tes~ cell containing the identity of the
                     queue in whieh the cell is placed, and a monitor having means
                     for detecting the state of at least one element of said
                     scheduler whose state depends on which queue ia selected by




                                                                                                                                          8
PAGE 8115 •RCVD AT 511812006 2:52:22 PM [Eastern Daylight Time)• SVR:USPTO-EFXRF-1/19 1 DNIS:2738300 •CSID:6132709663 1 DURATION (mm-ss):04-10
                     Case 6:20-cv-00486-ADA Document 32-2 Filed 10/05/20 Page 10 of 18

    May-18-06      02:02pm      From-Tropic Network                                    6132709663                  T-237    P.009/015     F-425

                                                                                            Attorney Docket No. TR-060wUS

                    detecting froIB each test cell input to and/or output by said
                    scheduler, the identity of the queue in which contained in
                    said test cell, and comparison means ada~tea te for at least
                    one of:

                                      compareing the detected element status with an
                    expected status for said element based on the detected queue
                    identity and co.mpareing the detected queue identity, with an
                    expected queue identity based on the detected status of said
                    element.

                    30.                (Original) A system as claimed in claim                                 29, wherein
                    said element comprises one of a pointer identifying the gueue
                    from which a data cell is to be output and an element for
                    recording whether a queue is empty or occupied.

                     31.               (Currently amended) A method of monitoring operation
                    of a scheduler, comprising supplying said scheduler with data,
                    monitoring the state                   of an element of said scheduler,
                     comparing the monitored state with an expected state for said
                    element, and outputting the result. of the comparison;

                                      wherein said scheduler comprises a computer
                     generated model~; and

                                      wherein said scheduler is controlling the departure
                     of data from a plurality of queues, and said element
                     eomprises:

                                       an element for recording whether a queue is empty or
                     occupied, an element for recording the quantity of data
                     contained in a queue, an element identifyi~~ a aueue from
                     which data is to be output, and an element identifying a group
                     of queues from which data is ~o be output.

                     32.               (Canceled)




                                                                                                                                      9
PAGE 9115' RCVD AT 5/1812006 2:52:22 PM ~astern Daylight Time]* SVR:USPTO-EFXRF-1/19 *DNIS:2738300 *CSID:6132709863 aDURATION (mm-ss):04-10
                      Case 6:20-cv-00486-ADA Document 32-2 Filed 10/05/20 Page 11 of 18

     May-18-06      02:03pm      From-Tropic Network                                      6132709663                   T-237     P.010/015     F-425

                                                                                                Attorney Docket No. TR-060-US

                     33.                (Original) A method as claimed in claim 32, wherein
                     said element for identifying a queue from which data is to be
                     output comprises one of a current pointer for identifying a
                     queue from which data is to be output, and a next pointer
                     identifying a queue from which data is to be output after a
                     data cell is output from the queue identified by said current
                     pointer.

                     34.                 (Original) A method as claimed in claim 31, further
                     comprising monitoring a parameter relating to the op®ration of
                     said scheduler, and determining an expected state for said
                     element:. based on said monitored parameter.

                     35.                 (Original) A           method as claimed in claim 31, further
                     comprising monitoring a parameter relating to the operation of
                     said scheduler, determining an expected value for said
                     parameter based on the state of said element,                                           comparing the
                     monitored value of said parameter with the expeeted value of
                     said parameter and outputting the result of the comparison.

                      36.                (Currently amended) A method as claimed in claim 34,
                     wherein said scheduler is ada~~ea ee controlling the departure
                      of data cells from a plurality of queues, and said element
                      comprises any one of:

                                        an element for recording whether a queue is empty or
                      occupied, an element for recording the number of cells
                      contained in a queue, an element identifying a queue from
                      which a data cell is ~o be output, and an element identifying
                      a group of queues from which a cell is to be output.

                      37                 (Original) A method as claimed in claim 36, wherein
                      said element for identifying a queue from which a cell is to
                      be output comprises one of a current pointer for identifying a
                      queue from which a cell is to be output, and a next pointer
                      identifying a queue from which a cell is to be output after a




                                                                                                                                          10
PAGE 10/15 1 RCVD AT 5118/2006 2:52:22 PM [Eastern Daylight runeJ I SVR:USPTO-EFXRF,1/19 1 DNIS:2738300 1 CSID:6132709663 aDURATION (mm-ss):04•10
                     Case 6:20-cv-00486-ADA Document 32-2 Filed 10/05/20 Page 12 of 18

    May-18-06      02:03pm      Fram-Tropic Network                                     6132709663                  T-237     P.011/015     F-425

                                                                                              Attorney Docket No. TR-060·US


                     cell is output from the queue iden~ified by said current
                     pointer.

                     38.                (Original) A method as claimed in claim 36, wherein
                     said parameter comprises one of:

                                       information contained in a cell supplied for storage
                     in a queue identifying the queue in which the cell is to be
                     stored, and information contained in a cell output from said
                     scheduler identifying a queue for storing the cell.

                     39.                (Original) A method as claimed in claim 34, wherein
                     said element comprises an element for identifying a queue from
                     which a cell is to be output, and said parameter comprises one
                     of:

                                        the status of an element recording whether a queue
                     is empty or occupied, the state of an element recording the
                     number of cells contained in a queue, and an element
                     indicating a group of queues from which a cell is to be
                     output.

                      40.                (Original) A method as claimed in claim 34, wherein
                     said element comprises an element for recording whether a
                     queue is empty or occupied and said parameter comprises the
                     state of an element recording the number of cells contained in
                     a queue.

                      41.                (Original) A method as claimed in claim 34, wherein
                      said element comprises one of:

                                        an element for recording whether a queue is empty or
                     occupied, and an element for recording the number of cells
                      con~ained in a queue, and said parameter comprises the state
                     of an element identifying a group of queues from which a cell
                      is to be output.




                                                                                                                                       11
PAGE 11/15 1 RCVD AT 5/18/2006 2:52:22 PM ~astern Day1ight runeJ I SVR:USPTO-EFXRF•1/19•DNIS:2738300 1 CSI0:6132709663 •DURATION !mm-ss):04•10
                     Case 6:20-cv-00486-ADA Document 32-2 Filed 10/05/20 Page 13 of 18

    May-18-06      02:03pm      From-Tropic Network                                      6132709663                  T-237    P.OIZ/015      F-425

                                                                                              Attorney Docket No. TR-060-US

                    42.                (Canceled)

                    43.                (Previously presented) A method as claimed in claim
                    31, wherein the step of monitoring the state of an element
                    comprises calling an instruction associated with said
                    scheduler model to pass the state of said element to said
                    monitoz:_

                     44        (Previously presented) A method as claimed in claim
                     31, wherein said computer generated model comprises a file
                     containing a functional description of said elemene.

                     45.                (Previously presented) A method as claimed in claim
                     31, wherein said computer generated model is described in a
                     programming language from which the scheduler can be
                     synthesized.

                     46.                (Original) A method as claimed in claim 45, wherein
                     said scheduler model is generated using a hardware description
                     programming language.

                     47.                (Original) A method as claimed in claim 46, wherein
                     said programming language comprises one of Verilog and VDHL.

                     48.                (Original) A method as claimed in claim 34, further
                     comp~ising mon~toring the state of one or more elements of
                     said scheduler and comparing the state of the or each further
                     element with an expected state for the or each further
                     element.

                     49_                (Original} A method as claimed in claim 48, further
                     comprising determining an expected state for the or each
                     further elemenc based on a~ least one of che monitored and the
                     expected state of said first element.




                                                                                                                                        12
PAGE 12/15 1 RCVD AT 5/18/2006 2:52:22 PM ~astern Daylight rune] 1 SVR:USPTO-EFXRF-1/19 •DNIS:2738300 s CSID:6132709663 1 DURATION (mm-ss):04•1o
                     Case 6:20-cv-00486-ADA Document 32-2 Filed 10/05/20 Page 14 of 18

    May-18-06      02:03pm      From-Tropic Network                                     6132709663                   T-237    P.013/015      F-425

                                                                                              Attorney Docket No. TR-060-US


                    so.                (Original) A method as claimed in claim 49, wherein
                    said one or more further elements is/are selected from the
                    group consisting of:

                                       an element for reco~ding whether a queue is empty or
                    occupied, an element for recording the number of cells
                    contained in a queue, an element identifying a queue from
                    which a cell is to be output, and an element identitying a
                    group of queue$ from which a cell is to be output.

                     51.                (Original) A method as elaimed in claim 34, further
                     comprising monitoring one or more further parameters relating
                     to the operation of said scheduler and comparing the monitored
                     value of        the or each further parameter with                                an e~pected value
                     for the or each parameter.

                     52.                (Original) A method as claimed in claim 51, further
                     comprising determining the expected value of the or each
                     further parameter based on at least one of the monitored value
                     and the expected value of ths first parameter.

                     53.                (Original) A method as claimed in claim 31, further
                     comprising determining the expected state for said element
                     based on at least one previous state of said element or on at
                     least one previous state of another element or paramete~
                     relating to the operation of said scheduler.

                     54.                (Original) A method as claimed in claim 31, further
                     comprising monitoring the state of said element at a plurality
                     of successive times and comparing the sequence of monitored
                     states with a sequence of expected states for said element.

                     55.                (Original) A method as claimed in claim 34,
                     comprising monitoring said parameter at a plurality of
                     successive times and comparing the sequence of monitored
                     states of said parameter with a sequence of expected states
                     ~or sa1a parameter_



                                                                                                                                        l3
PAGE 13/15 *RCVD AT 5118/2006 2:52:22 PM ~astern Daylight runeJ *SVR:USPTO-EFXRF-1/19 1 DNIS:2738300 1 CSID:6132709663 •DURATION jJnm-ss):04,10
                    Case 6:20-cv-00486-ADA Document 32-2 Filed 10/05/20 Page 15 of 18

   May-18-06      02:04pm     From-Tropic Network                                    6132709663                  T-237     P.014/015     F-425

                                                                                           Attorney Docket No. TR-060-US


                   56.               (Original) A method as claimed in claim 55, wherein
                   each parameter comprises information contained in a                                           daea cell
                   output by said scheduler identifying a queue for storing said
                   cell.

                   57.               {Withdrawn) A method of monitoring operation of a
                   scheduler for controlling the departure of data cells,
                   comprising supplyi~g said scheduler _with data cells,
                   monitoring the status of an element of said scheduler,
                   monitoring the value of a parameter relating to the operation
                   of said scheduler, determining an expected value for said
                   parameter based on the detected state of said element, and
                   comparing the detected value of said parameter with said
                   eKp$cted value, and outputting the re$ult of the comparison;

                                     wherein said scheduler comprises a computer
                   generated model.

                   58.                (Withdrawn) A method of fabricating a scheduler for
                    controlling the departure of data, cornprieing creating a
                    computer model of a scheduler, generating test cells for
                    testing the performance of said schedul~r, monitoring the
                    operation of said computer model including monitoring a state
                    of at least one element of said model, determining whether
                    said model is operating as required based on the monitor~d
                    state of said at least one element, modifying said model if
                    said model is not operating as required, and synthesizing said
                    scheduler in hardware based on the tested computer generated
                   model.

                    59.               (Withdrawn) A scheduler fabricated according to the
                   method of claim 58.




                                                                                                                                    14
PAGE 14115 *RCVD AT 5/18/2006 2:52:22 PM ~astern Daylight TimeJ' SVR:USPTO-EFXRF,1/19 •DNIS:2738300 *CSID:6132709663 *DURATION jmm-ss):04•10
      Case 6:20-cv-00486-ADA Document 32-2 Filed 10/05/20 Page 16 of 18




     This Page is Inserted by IFW Indexing and Scanning
      Operations and is not part of the Official Record

                    BEST AVAILABLE IMAGES

Defective images within this document are accurate representations of the original
documents submitted by the applicant.

Defects in the images include but are not limited to the items checked:

   □ BLACK BORDERS

   □ IMAGE CUT OFF AT TOP, BOTTOM OR SIDES

   □ FADED TEXT OR DRAWING

   □ BLURRED OR ILLEGIBLE TEXT OR DRAWING

   □ SKEWED/SLANTED IMAGES

   □ COLOR OR BLACK AND WHITE PHOTOGRAPHS




      LINES OR MARKS ON ORIGINAL DOCUMENT

   □ REFERENCE(S) OR EXHIBIT(S) SUBMITTED ARE POOR QUALITY

   □ OTHER:
               ---------------------
IMAGES ARE BEST AVAILABLE COPY.
As rescanning these documents will not correct the image
problems checked, please do not report these problems to
the IFW Image Problem Mailbox.
                     Case 6:20-cv-00486-ADA Document 32-2 Filed 10/05/20 Page 17 of 18

    May-18-06      02:04pm     Fr0m-Tr0pic Network                                     6132709663                 T-237     P.015/015    F-425

                                                                                            Attorney Docket No. TR-O~EIVED
                                                                                                                          CENT_RAL FAX CENTER
                    REMARKS /         ARGUMENTS                                                                                MAY 1~ 2006

                    As requested by the Examiner over the phone on May 17, 2006:
                             Claims 1,3,6,7,15,16,24,25,27,28,29,31,36 have been
                    amended.
                              Claims 2,5,14,32,42 have been canceled.
                              Claims 22,23,57,58 and 59 have been withdrawn.


                             An early allowance of this application is cour~eou$ly
                    requested.

                              If required, the Commissioner is authorized to deduct any
                    additional fees from, or to credit any additional fees to, our
                     company's Deposit Account No. 501832.


                                                                                    SAINT-HILAIRE et al



                                                                                    By:~
                                                                                    Victo.riaonnelly
                                                                                    Patent Agent
                                                                                    Reg. No. 44,185

                     c/o      TROPIC NETWORKS INC.
                              In~ellectual Property Department
                              135 Michael Cowpland Drive
                              Kanata, Ontario, Canada
                              K2M 2E9

                              Telephone:                 {613) 270-6026
                              Fax:                       (613} 270-9663
                              e-mail:                    Victoria.Oonnelly@tropicnetworks.com




                                                                                                                                    ts
PAGE 15/15 •RCVD AT 5/18/2006 2:52:22 PM ~astern Daylight roneJ aSVR:USPTO-EFXRF-1/19 aDNIS:2738300 •CSID:6132709663 •DURATION (mm-ss):04•10
                                            ..'
                                  Case 6:20-cv-00486-ADA Document 32-2 Filed 10/05/20 Page 18 of 18

         .J                                                                                                      Appllc:ation or Oodcet Number "
              PATENT APPLICATION FEE DETERMINATION RECORD
                                        Effective October 1, 2001                                                 71/ctLI <'. ..                       lln
                             CLAIMS AS FILED• PART I                                                 SMALL ENmV
                                                                                                                                            -?
                                                                                                                                               -
                                                                                                                                          OTHERTHAN
                                                                                                                                                   J

                                                  ft".nlumn 1\             '"""•mn ,,                TYPE c:::::J
                                                                                                     ,,.....__ _"""'!"==-'IOR            SMALL ENTITY
   TOTAL CLAIMS •                                                                                       RATE             FEE              RATE           FEE
   FOR                                            NUMBER FUS>.             NUMBeR liXTAA              i8A.IICFEI 370.00 OR~SIClr:£111 740.00
   l'OTALCHARGEABLE Cl.AIMS                    .'S°df mlnus20a         •      ':f<f                                     2-<I
                                                                       ·-
                                                                                                        XS9a                       OR    XS18=
                                                                                                                                        11-----11-----11
  INDEPENDENT a.AIMS                              (;f   minus 3 •             ...,,                      X.t2a     I   it'l   I;? OR      X84a
   MULTIPLE DEPENDENT CLAIM PRESENT                                                         D                                           a-----111------11

                                                                                                        +140==                     OR    +280-                       i
                                                                                                                                     r......--i;-=--•11              I
  • Hthe diffet'erlc.e in co1uron 1 Is less Ulan zero, enter V in cotumn 2
                                                                                                       TOTAL       lcf~ I          OR TOTAL                          i.
         ~ I ·1. iCLAIMS AS AMENDED • PART II                                                                                       . . OTHER.. =;.-=-ii...
                                                                                                                                                     _.THA--
                                                                                                                                                         ....


      ;,.),. 'JJ1//JV tColumn ,,                             IColumn ~                tColumn !'l1     SUAU. ENTITY OR SMALL ENTITY
  c(              /              A!~                              NUMBER               PRESENT
                                                                                                                    ADDI·                               ADDI·
  !i                 AFTER                         PAEVIOUSl."1'              EXfM                      RATE       TIONAL                RATE          TIONAL
  l&I ,.___ _ __,;NA-1E.N;;;.;;;OMENT__,;~---1---PAID__,;.;FO::.:,A;;......,.__ _-II                                     FEE                             r:r:r:
  :&


                                                                                                     .....,__..__......
                                                                                                     11-----------
  Cl Total                   •                Mim8          .,.                                         X$8•                       OR    XS18=
  i1i 1-,.;__--1-----+----1-----....--...,,
  :I      lndependenl        •                Minus        .-                         =                 X42•                       0R     )(8411
          FIRST PRESENTATION OF MULTIPLE DEPENDENT Cl.AIM                                   ·r   l
                                                                                                       +140==.                     OR    +280a
                                                                                                     - .. .1"'5;1,111111.W-===(!            ,..,IN
                                                                                                     AD01T. ,ee..__ _ oR NlDft FEE ....- - ' i l
•--i-{i{-l_t{-k~..:..~--~
...._ I .                 lil::!,lmnrn-,----,F~,,....111umn•'ii'ij'rCol..,;um~n~'i,
                                     11M
                                                                                                                    AODf..                              ADDI•
  -                              REMAINING                    NUMBER                   PRESENT
  t:                               AFTER                     PAiVIOUSI.Y                   EXTRA        RATE       TIONAL                 RATE         TIONAL
  wi----~AM:::ENDMENT:;,;:::;=,:~---t--PAl~D~FOR;-.-+----1                                                               FEE                             r::,::,::

  Iz
  S
         ..,__ _ _..,_....,~_.....,
           TOia!   •
          Independent        •
                                   5'i
                                   _ _-+_-"-1
                                 Minus

                                    ~
                                  Mlnua
                                        ..   __....• __
                                             -
                                                     .,r.--:-' ....



          FIRST PRESENTATION OF MULTIPLE DEPENDENT Cl.AIM
                                                          = ?'
                                                            I l
                                                                    f;
                                                                      ½                              ------
                                                                                                        X$9=


                                                                                                     11----+----11
                                                                                                                                   OR

                                                                                                                                   OR
                                                                                                                                         XS18•

                                                                                                                                          X84•

                                                                                                       +140a                OR            +280o
                                                                                                     ._.,,•u11""°N.ti-----l OR              '""""
                                                                                                     ADDIT.   FE&.__...,.               ADOIT. FE:•a..--.i,i
                                 IColumn 1\                  (Column21                Column31
                                  a.AIMS                          n1.,nc;,>
  u                              REMAINING                        NUM&ER               PRESENT                      ADDI•                               ADDI-
  !eu,                   •         AFTER                     PREVIOUSLY                    EXTRA        RATE       TIONAL                 RATE         TIONAL
  a:
  0       Total              •
                                 AMENDMENT
                                              Minus         ..    PAIOFOR
                                                                                      ..
                                                                                                                     FEE                                  r:r:i:



                                                             -
  z                                                                                                     )C$9a                      OR     X$18•
  u,
  :I      Independent        •                Mimn                                    ...
                                                                                                        X42=                              X84a
  C
          FIRST PRESENTATION OF MULTIPLE DEPENOENT Cl.AIM                                    n                                     OR
                                                                                                +140o               OR +280-
   • d die entry In c:dllmft 111 las thin Ole lft1ly In CCllllffln 2, write "'O" In C01Uml'I 3.   lU JAi.              '--c,=utJ~M.w=---a
   .. II Ille "Hilh&Sl N11mb11r Pr9':folasly Paid Few" IN THIS SPACE II._ C1'111120..,. "20." ADOfT. F£E .._.,.....-OR AOOff. FeE11am--.a
   -II Iha "His,.st fu'nbel" Pf4MOU111r Paid Few" INlHIS 8PACE II Ills thin :S. enl8I' •3.:        •
         Tile "Hlglalsa Hwnller ~ Paid Fol' (l'mlor lnclepende:nQ II Ille hlpesl 11111,lber fCllnl In tie .,...iate boll In c:dl.r.mn 1.

FORMPTIMn CRIMllln
